DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed 12/30/2020. Claims 1-20 are currently pending with claims 2-3, 11 and 13 amended and claims 14-20 new.

Response to Arguments
Applicant's arguments filed in the response 12/30/2020, with respect to the art rejections, have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0356138 to Sun et al. (Sun) in view of US Patent 4,419,046 to Carlini (Carlini).
In Reference to Claim 1
Sun discloses a centrifugal compressor (see paragraph [0001]), comprising: 
a first stage (18); and 
a second stage (19), 
wherein at least one of the first stage and the second stage includes an impeller (62 or 74) and a shroud (of the housing 86) spaced from the impeller and configured to guide a fluid flow through the impeller, and teaches a selectively moveable vane (66) for varying geometry of a diffuser (48, see also paragraph [0028]).
Sun does not teach wherein the shroud is selectively moveable between an engaged position and a disengaged position.
Carlini is also related centrifugal compressor (see col 1, ll 8-19) with a variable diffuser (see col 1, ll 51-53), as the claimed invention, and teaches an impeller (3) and a shroud (9) spaced from the impeller and configured to guide a fluid flow through the impeller (from fluid inlet 2 to diffuser 5), and wherein the shroud is selectively moveable between an engaged position (as seen in figure 1) and a disengaged position (as seen in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal compressor of Sun to have a selectively moveable shroud, as taught by Carlini, so as modify the hydraulic characteristics of the compressor and make the operating conditions of the compressor 
In Reference to Claim 2
Sun, as modified by Carlini, discloses the centrifugal compressor as recited in claim 1, wherein the impeller (62 or 74, Sun) is rotatable about an axis (A, and along shaft, Sun), and the shroud (9, Carlini) is selectively moveable in the axial direction relative to the axis (along shaft 4 of Carlini as would be along shaft of Sun) between the engaged position and the disengaged position (as taught by Carlini).
In Reference to Claim 4
Sun, as modified by Carlini, discloses the centrifugal compressor as recited in claim 1, comprising: a control system (such as that for actuating shroud, see col 2, ll 41-53 of Carlini) configured to move the shroud between the engaged position and the disengaged position (as taught by Carlini).
In Reference to Claim 5
Sun, as modified by Carlini, discloses the centrifugal compressor as recited in claim 1, wherein the outer surface of the shroud forms a convex surface (as modified to match the concave shape of the impeller 62 or 74 of Sun).
In Reference to Claim 6
Sun discloses a method of compressing a refrigerant in a centrifugal compressor (see title and paragraph [0001]), the method comprising: 
determining an efficiency (based on characteristics of the compressors, see paragraph [0004]) of a first stage of a compressor (18) and an efficiency of a second 
Sun does not teach disengaging one of the first stage and the second stage based on the determining by moving a shroud away from an impeller.
Carlini is also related centrifugal compressor (see col 1, ll 8-19) with a variable diffuser (see col 1, ll 51-53), as the claimed invention, and teaches disengaging the compressor based on the determining by moving a shroud (9) away from an impeller (3 as it would the impeller 62 or 74 of Carlini).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun determining the efficiency of one of the compressor stage of Sun by disengaging based on the determining by moving a shroud away from an impeller, as taught by Carlini, so as modify the hydraulic characteristics of the compressor and make the operating conditions of the compressor flexible (see col 1, ll 38-43 of Carlini) with Sun also acknowledging the use various or different variable diffuser arrangements (see paragraph [0025] and [0026] of Sun).
In Reference to Claim 7
Sun, as modified by Carlini, discloses the method as recited in claim 6, wherein the centrifugal compressor is a multi-stage centrifugal compressor (with stages 18 and 19, Sun).
In Reference to Claim 8
Sun, as modified by Carlini, discloses the method as recited in claim 6, wherein the impeller (62 or 74, Sun) is rotatable about an axis (A, and along shaft, Sun), and the 
In Reference to Claim 9
Sun, as modified by Carlini, discloses the method as recited in claim 8, the method further comprising: engaging the one of the first stage and the second stage (18 or 19, Sun) based on the determining by moving the shroud (9, Carlini) in a second axial direction (to left, figure 1 of Carlini) opposite the axial direction (along shafts of Sun or Carlini).
In Reference to Claim 10
Sun discloses a refrigerant cooling system (see abstract), comprising: 
a main refrigerant loop (26) in communication with a compressor (18, 19), a condenser (see paragraph [0020]), an evaporator (see paragraph [0020]), and an expansion device (see paragraph [0020]); 
the compressor comprising a first stage (18); and a second stage (19), 
wherein at least one of the first stage and the second stage includes an impeller (62 or 74) and a shroud (of the housing 86) spaced from the impeller and configured to guide a fluid flow through the impeller, and teaches a selectively moveable vane (66) for varying geometry of a diffuser (48, see also paragraph [0028]).
Sun does not teach wherein the shroud is selectively moveable between an engaged position and a disengaged position.
Carlini is also related centrifugal compressor (see col 1, ll 8-19) with a variable diffuser (see col 1, ll 51-53), as the claimed invention, and teaches an impeller (3) and a shroud (9) spaced from the impeller and configured to guide a fluid flow through the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal compressor of Sun to have a selectively moveable shroud, as taught by Carlini, so as modify the hydraulic characteristics of the compressor and make the operating conditions of the compressor flexible (see col 1, ll 38-43 of Carlini) with Sun also acknowledging the use various or different variable diffuser arrangements (see paragraph [0025] and [0026] of Sun).
In Reference to Claim 11
Sun, as modified by Carlini, discloses the refrigerant cooling system as recited in claim 10, wherein the impeller (62 or 74, Sun) is rotatable about an axis (A, and along shaft, Sun), and the shroud (9, Carlini) is selectively moveable in the axial direction relative to the axis (along shaft 4 of Carlini as would be along shaft of Sun) between the engaged position and the disengaged position (as taught by Carlini).
In Reference to Claim 12
Sun, as modified by Carlini, discloses the refrigerant cooling system as recited in claim 10, comprising: a control system (such as that for actuating shroud, see col 2, ll 41-53 of Carlini) configured to move the shroud between the engaged position and the disengaged position (as taught by Carlini).
In Reference to Claim 13
.

Claims 3, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0356138 to Sun et al. (Sun) in view of US Patent 4,419,046 to Carlini (Carlini) as applied to claim 1 above, and further in view of Design Choice.
In Reference to Claim 3
Sun, as modified by Carlini, discloses the centrifugal compressor as recited in claim 1, wherein the impeller (62 or 74, Sun) is rotatable about an axis (A, and along shaft, Sun), except explicitly, the shroud is selectively moveable in the radial direction relative to the axis between the engaged position and the disengaged position.
Since applicant has not disclosed that having the moveable shroud at this specific orientation solves any stated problem or is for any particular purpose above the fact that the moveable shroud controls fluid flow and it appears that the moveable shroud of Carlini as modifying of Sun would perform equally well with an orientation as claimed by applicant, it would have been an obvious matter of design choice to modify the moveable shroud of Carlini as modifying of Sun by utilizing the specific orientation as claimed for the purpose of controlling fluid flow in the compressor.
In Reference to Claim 14
Sun, as modified by Carlini, discloses the method as recited in claim 6, wherein the impeller (62 or 74, Sun) is rotatable about an axis(A, and along shaft, Sun), except 
Since applicant has not disclosed that having the moveable shroud at this specific orientation solves any stated problem or is for any particular purpose above the fact that the moveable shroud controls fluid flow and it appears that the moveable shroud of Carlini as modifying of Sun would perform equally well with an orientation as claimed by applicant, it would have been an obvious matter of design choice to modify the moveable shroud of Carlini as modifying of Sun by utilizing the specific orientation as claimed for the purpose of controlling fluid flow in the compressor.
In Reference to Claim 19
Sun, as modified by Carlini, discloses the system as recited in claim 10, wherein the impeller (62 or 74, Sun) is rotatable about an axis (A, and along shaft, Sun), except explicitly, the shroud is selectively moveable in the radial direction relative to the axis between the engaged position and the disengaged position.
Since applicant has not disclosed that having the moveable shroud at this specific orientation solves any stated problem or is for any particular purpose above the fact that the moveable shroud controls fluid flow and it appears that the moveable shroud of Carlini as modifying of Sun would perform equally well with an orientation as claimed by applicant, it would have been an obvious matter of design choice to modify the moveable shroud of Carlini as modifying of Sun by utilizing the specific orientation as claimed for the purpose of controlling fluid flow in the compressor.

Claims 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0356138 to Sun et al. (Sun) in view of US Patent 4,419,046 to Carlini (Carlini) as applied to claim 1 above, and further in view of Optimization of Ranges.
In Reference to Claim 15
Sun, as modified by Carlini, discloses the method as recited in claim 14, wherein the disengaging step includes moving the shroud from an engaged position to a disengaged position (as taught by Carlini, figures 1 and 2), there is a gap between radially outer edges of blades (10, Carlini) of the impeller and the shroud (9, Carlini), except explicitly teaching, the disengaging step increases the gap from 0-2mm in the engaged position to 2-50 mm in the disengaged position.
Regarding the claimed limitations “disengaging step increases the gap from 0-2mm in the engaged position to 2-50 mm in the disengaged position”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as taught by Carlini in the modifying of a gap make the operating condition flexible), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun as modified by Carlini such that the disengaging step increases the gap from 0-2mm in the engaged position to 2-50 mm in the disengaged position because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 16
Sun, as modified by Carlini, discloses the method as recited in claim 6, wherein the disengaging step includes moving the shroud from an engaged position to a disengaged position (as taught by Carlini, figures 1 and 2), there is a gap between radially outer edges of blades (10, Carlini) of the impeller and the shroud (9, Carlini), except explicitly teaching, the disengaging step increases the gap from between 0-2mm in the engaged position to between 2-50 mm in the disengaged position.
Regarding the claimed limitations “disengaging step increases the gap from 0-2mm in the engaged position to 2-50 mm in the disengaged position”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as taught by Carlini in the modifying of a gap make the operating condition flexible), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun as modified by Carlini such that the disengaging step increases the gap from 0-2mm in the engaged position to 2-50 mm in the disengaged position because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 17
Sun, as modified by Carlini, discloses the compressor as recited in claim 1, wherein there is a gap between radially outer edges of blades (10, Carlini) of the 
Regarding the claimed limitations “the gap being between 0-2mm in the engaged position and between 2-50 mm in the disengaged position”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as taught by Carlini in the modifying of a gap make the operating condition flexible), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun as modified by Carlini such that the gap being between 0-2mm in the engaged position and between 2-50 mm in the disengaged position because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 18
Sun, as modified by Carlini, discloses the compressor as recited in claim 3, wherein there is a gap between radially outer edges of blades (10, Carlini) of the impeller and the shroud (9, Carlini), except explicitly teaching, the gap being between 0-2mm in the engaged position and between 2-50 mm in the disengaged position.
Regarding the claimed limitations “the gap being between 0-2mm in the engaged position and between 2-50 mm in the disengaged position”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as taught by Carlini in the modifying of a gap make the operating condition flexible), it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun as modified by Carlini such that the gap being between 0-2mm in the engaged position and between 2-50 mm in the disengaged position because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 20
Sun, as modified by Carlini, discloses the system as recited in claim 10, wherein there is a gap between radially outer edges of blades (10, Carlini) of the impeller and the shroud (9, Carlini), except explicitly teaching, the gap being between 0-2mm in the engaged position and between 2-50 mm in the disengaged position.
Regarding the claimed limitations “the gap being between 0-2mm in the engaged position and between 2-50 mm in the disengaged position”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as taught by Carlini in the modifying of a gap make the operating condition flexible), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun as modified by Carlini such that the gap being between 0-2mm in the engaged position and between 2-50 mm in the disengaged position because such a modification would have been 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show variable geometry diffusers for compressors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745